Exhibit 10.4

 

I.B.C. No. 685134

 

TERRITORY OF THE BRITISH VIRGIN ISLANDS

 

THE INTERNATIONAL BUSINESS COMPANIES ACT

(CAP 291)

 

MEMORANDUM OF ASSOCIATION

OF

YUCHENG TECHNOLOGIES LIMITED

 

NAME


 


1.                                       THE NAME OF THE COMPANY IS YUCHENG
TECHNOLOGIES LIMITED.


 


REGISTERED OFFICE


 


2.                                       THE REGISTERED OFFICE OF THE COMPANY
WILL BE LOCATED AT THE OFFICES OF OFFSHORE INCORPORATIONS LIMITED, P.O. BOX 957,
OFFSHORE INCORPORATIONS CENTRE, ROAD TOWN, TORTOLA, BRITISH VIRGIN ISLANDS.


 


REGISTERED AGENT


 


3.                                       THE REGISTERED AGENT OF THE COMPANY
WILL BE OFFSHORE INCORPORATIONS LIMITED OF P.O. BOX 957, OFFSHORE INCORPORATIONS
CENTRE,  ROAD TOWN, TORTOLA, BRITISH VIRGIN ISLANDS.

 


GENERAL OBJECTS AND POWERS


 


4.                                       (1)                                 
THE OBJECT OF THE COMPANY IS TO ENGAGE IN ANY ACT OR ACTIVITY THAT IS NOT
PROHIBITED UNDER ANY LAW FOR THE TIME BEING IN FORCE IN THE BRITISH VIRGIN
ISLANDS.

 


(2)                                  THE COMPANY MAY NOT:

 


(A)                                  CARRY ON BUSINESS WITH PERSONS RESIDENT IN
THE BRITISH VIRGIN ISLANDS;

 


(B)                                 OWN AN INTEREST IN REAL PROPERTY SITUATED IN
THE BRITISH VIRGIN ISLANDS, OTHER THAN A LEASE REFERRED TO IN PARAGRAPH (E) OF
SUB CLAUSE (3);

 


(C)                                  CARRY ON BANKING OR TRUST BUSINESS UNLESS
IT IS LICENSED TO DO SO UNDER THE BANKS AND TRUST COMPANIES ACT, L990;

 


(D)                                 CARRY ON BUSINESS AS AN INSURANCE OR
REINSURANCE COMPANY, INSURANCE AGENT OR INSURANCE BROKER, UNLESS IT IS LICENSED
UNDER AN ENACTMENT AUTHORIZING IT TO CARRY ON THAT BUSINESS;

 


(E)                                  CARRY ON THE BUSINESS OF COMPANY
MANAGEMENT, UNLESS IT IS LICENSED UNDER THE COMPANY MANAGEMENT ACT, L990;

 


(F)                                    CARRY ON THE BUSINESS OF PROVIDING THE
REGISTERED OFFICE OR THE REGISTERED AGENT FOR COMPANIES INCORPORATED IN THE
BRITISH VIRGIN ISLANDS.

 

--------------------------------------------------------------------------------


 


(3)                                  FOR PURPOSES OF PARAGRAPH (A) OF SUB CLAUSE
(2), THE COMPANY SHALL NOT BE TREATED AS CARRYING ON BUSINESS WITH PERSONS
RESIDENT IN THE BRITISH VIRGIN ISLANDS IF

 


(A)                                  IT MAKES OR MAINTAINS DEPOSITS WITH A
PERSON CARRYING ON BANKING BUSINESS WITHIN THE BRITISH VIRGIN ISLANDS;

 


(B)                                 IT MAKES OR MAINTAINS PROFESSIONAL CONTACT
WITH SOLICITORS, BARRISTERS, ACCOUNTANTS, BOOK-KEEPERS, TRUST COMPANIES,
ADMINISTRATION COMPANIES, INVESTMENT ADVISERS OR OTHER SIMILAR PERSONS CARRYING
ON BUSINESS WITHIN THE BRITISH VIRGIN ISLANDS;

 


(C)                                  IT PREPARES OR MAINTAINS BOOKS AND RECORDS
WITHIN THE BRITISH VIRGIN ISLANDS;

 


(D)                                 IT HOLDS, WITHIN THE BRITISH VIRGIN ISLANDS,
MEETINGS OF ITS DIRECTORS OR MEMBERS;

 


(E)                                  IT HOLDS A LEASE OF PROPERTY FOR USE AS AN
OFFICE FROM WHICH TO COMMUNICATE WITH MEMBERS OR WHERE BOOKS AND RECORDS OF THE
COMPANY ARE PREPARED OR MAINTAINED;

 


(F)                                    IT HOLDS SHARES, DEBT OBLIGATIONS OR
OTHER SECURITIES IN A COMPANY INCORPORATED UNDER THE INTERNATIONAL BUSINESS
COMPANIES ACT OR UNDER THE COMPANIES ACT; OR

 


(G)                                 SHARES, DEBT OBLIGATIONS OR OTHER SECURITIES
IN THE COMPANY ARE OWNED BY ANY PERSON RESIDENT IN THE BRITISH VIRGIN ISLANDS OR
BY ANY COMPANY INCORPORATED UNDER THE INTERNATIONAL BUSINESS COMPANIES ACT OR
UNDER THE COMPANIES ACT.

 


(4)                                  THE COMPANY SHALL HAVE ALL SUCH POWERS AS
ARE PERMITTED BY LAW FOR THE TIME BEING IN FORCE IN THE BRITISH VIRGIN ISLANDS,
IRRESPECTIVE OF CORPORATE BENEFIT, TO PERFORM ALL ACTS AND ENGAGE IN ALL
ACTIVITIES NECESSARY OR CONDUCIVE TO THE CONDUCT, PROMOTION OR ATTAINMENT OF THE
OBJECT OF THE COMPANY.

 

CURRENCY


 


5.                                       SHARES IN THE COMPANY SHALL BE ISSUED
IN THE CURRENCY OF THE UNITED STATES OF AMERICA.

 

AUTHORIZED CAPITAL


 


6.                                       THE COMPANY SHALL HAVE NO AUTHORIZED
CAPITAL BUT SHALL BE AUTHORIZED TO ISSUE 61,000,000 SHARES.

 

CLASSES, NUMBER AND PAR VALUE OF SHARES


 


7.                                       THE COMPANY IS AUTHORIZED TO ISSUE TWO
CLASSES OF SHARES AS FOLLOWS:

 


(A)                                  60,000,000 SHARES IN ONE SERIES OF NO PAR
VALUE (“ORDINARY SHARES”); AND

 

2

--------------------------------------------------------------------------------


 


(B)                                 1,000,000 PREFERENCE SHARES IN ONE SERIES OF
NO PAR VALUE (“PREFERRED STOCK”).

 


DESIGNATIONS, POWERS, PREFERENCES, ETC. OF SHARES


 


8.                                       (1)                                 
ORDINARY SHARES


 


ALL ORDINARY SHARES SHALL

 


(A)                                  HAVE ONE VOTE EACH;

 


(B)                                 BE SUBJECT TO REDEMPTION, PURCHASE OR
ACQUISITION BY THE COMPANY FOR FAIR VALUE; AND

 


(C)                                  HAVE THE SAME RIGHTS WITH REGARD TO
DIVIDENDS AND DISTRIBUTIONS UPON LIQUIDATION OF THE COMPANY.

 


(2)                                  PREFERRED STOCK

 


THE BOARD OF DIRECTORS OF THE COMPANY IS AUTHORIZED, SUBJECT TO LIMITATIONS
PRESCRIBED BY LAW AND THE PROVISIONS OF THIS CLAUSE 8, TO AMEND THE COMPANY’S
MEMORANDUM OF ASSOCIATION TO PROVIDE FOR THE CREATION FROM TIME TO TIME OF ONE
OR MORE CLASSES OF SHARES OF PREFERRED STOCK, AND PURSUANT TO SUCH AMENDMENT, TO
ESTABLISH THE NUMBER OF SHARES AND SERIES TO BE INCLUDED IN EACH SUCH CLASS, AND
TO FIX THE DESIGNATION, RELATIVE RIGHTS, PREFERENCES, QUALIFICATIONS AND
LIMITATIONS OF THE SHARES OF EACH SUCH CLASS. THE AUTHORITY OF THE BOARD OF
DIRECTORS WITH RESPECT TO EACH CLASS SHALL INCLUDE, BUT NOT BE LIMITED TO,
DETERMINATION OF THE FOLLOWING:

 


(A)                                  THE NUMBER OF SHARES AND SERIES
CONSTITUTING THAT CLASS AND THE DISTINCTIVE DESIGNATION OF THAT CLASS;

 


(B)                                 THE DIVIDEND RATE ON THE SHARES OF THAT
CLASS, WHETHER DIVIDENDS SHALL BE CUMULATIVE, AND, IF SO, FROM WHICH DATE OR
DATES, AND WHETHER THEY SHALL BE PAYABLE IN PREFERENCE TO, OR IN ANOTHER
RELATION TO, THE DIVIDENDS PAYABLE ON ANY OTHER CLASS OR CLASSES OF STOCK;

 


(C)                                  WHETHER THAT CLASS SHALL HAVE VOTING
RIGHTS, IN ADDITION TO THE VOTING RIGHTS PROVIDED BY LAW, AND, IF SO, THE TERMS
OF SUCH VOTING RIGHTS;

 


(D)                                 WHETHER THAT CLASS SHALL HAVE CONVERSION OR
EXCHANGE PRIVILEGES, AND, IF SO, THE TERMS AND CONDITIONS OF SUCH CONVERSION OR
EXCHANGE, INCLUDING PROVISION FOR ADJUSTMENT OF THE CONVERSION OR EXCHANGE RATE
IN SUCH EVENTS AS THE BOARD OF DIRECTORS SHALL DETERMINE;

 


(E)                                  WHETHER OR NOT THE SHARES OF THAT CLASS
SHALL BE REDEEMABLE, AND, IF SO, THE TERMS AND CONDITIONS OF SUCH REDEMPTION,
INCLUDING THE MANNER OF SELECTING SHARES FOR REDEMPTION IF LESS THAN ALL SHARES
ARE TO BE REDEEMED, THE DATE OR DATES UPON OR AFTER WHICH THEY SHALL BE
REDEEMABLE, AND THE

 

3

--------------------------------------------------------------------------------


 


AMOUNT PER SHARE PAYABLE IN CASE OF REDEMPTION, WHICH AMOUNT MAY VARY UNDER
DIFFERENT CONDITIONS AND AT DIFFERENT REDEMPTION DATES;

 


(F)                                    WHETHER THAT CLASS SHALL BE ENTITLED TO
THE BENEFIT OF A SINKING FUND TO BE APPLIED TO THE PURCHASE OR REDEMPTION OF
SHARES OF THAT CLASS, AND, IF SO, THE TERMS AND AMOUNTS OF SUCH SINKING FUND;

 


(G)                                 THE RIGHT OF THE SHARES OF THAT CLASS TO THE
BENEFIT OF CONDITIONS AND RESTRICTIONS UPON THE CREATION OF INDEBTEDNESS OF THE
COMPANY OR ANY SUBSIDIARY, UPON THE ISSUE OF ANY ADDITIONAL STOCK (INCLUDING
ADDITIONAL SHARES OF SUCH CLASS OF ANY OTHER CLASS) AND UPON THE PAYMENT OF
DIVIDENDS OR THE MAKING OF OTHER DISTRIBUTIONS ON, AND THE PURCHASE, REDEMPTION
OR OTHER ACQUISITION BY THE COMPANY OR ANY SUBSIDIARY OF ANY OUTSTANDING STOCK
OF THE COMPANY;

 


(H)                                 THE RIGHT OF THE SHARES OF THAT CLASS IN THE
EVENT OF ANY VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF
THE COMPANY AND WHETHER SUCH RIGHTS SHALL BE IN PREFERENCE TO, OR IN ANOTHER
RELATION TO, THE COMPARABLE RIGHTS OF ANY OTHER CLASS OR CLASSES OF STOCK; AND

 


(I)                                     ANY OTHER RELATIVE, PARTICIPATING,
OPTIONAL OR OTHER SPECIAL RIGHTS, QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF
THAT CLASS.

 

RIGHTS NOT VARIED BY THE ISSUE OF SHARES PARI PASSU


 


9.                                       THE RIGHTS CONFERRED UPON THE HOLDERS
OF THE SHARES OF ANY CLASS ISSUED WITH PREFERRED OR OTHER RIGHTS SHALL NOT,
UNLESS OTHERWISE EXPRESSLY PROVIDED BY THE TERMS OF ISSUE OF THE SHARES OF THAT
CLASS, BE DEEMED TO BE VARIED BY THE CREATION OR ISSUE OF FURTHER SHARES RANKING
PARI PASSU THEREWITH.

 

REGISTERED SHARES


 


10.                                 SHARES IN THE COMPANY MAY BE ISSUED AS
REGISTERED SHARES ONLY.


 


AMENDMENT OF MEMORANDUM AND ARTICLES OF ASSOCIATION

 

11.                                 The Company may only amend its Memorandum of
Association and Articles of Association by a resolution of members or by a
resolution of directors.

 

DEFINITIONS


 


12.                                 THE MEANINGS OF WORDS IN THIS MEMORANDUM OF
ASSOCIATION ARE AS DEFINED IN THE ARTICLES OF ASSOCIATION.

 

4

--------------------------------------------------------------------------------


 

We, Offshore Incorporations Limited of P. O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands for the purpose of
incorporating an International Business Company under the laws of the British
Virgin Islands hereby subscribe our name to this Memorandum of Association the
17th day of November, 2005.

 

   /s/ Fandy Tsoi

 

  /s/ Richard Reese Tynes

 

Witness:

Fandy Tsoi

 

Subscriber:

Tynes, Richard Reese

 

 

 

Authorized Signatory

 

5

--------------------------------------------------------------------------------